DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on November 4, 2020. Claims 1-2 and 4-5 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the drawings is withdrawn in view of Applicant’s amendment.
	The objection to the claims is maintained and modified as necessitated by the amendments.
	The rejection of claim 3 is obviated by Applicant’s cancellation.
	The rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained and modified as necessitated by the amendments.
	All other rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Drawings
The drawings were received on November 4, 2020.  These drawings are acceptable.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7 of the claim, “body and” should read “body, and” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2 and 4-5 are rejected as dependent thereon.
Claim 1 recites the limitation "the pair of outer linear portion and the inner linear portion located adjacent to each other" in lines 18-19 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear whether or not this limitation means one of the pair of outer linear portions and one of the pair of inner linear portions located adjacent to each other. For the purpose of examination, Examiner interprets this limitation to be at least inclusive of any of the meanings listed previously. Claims 2 and 4-5 are rejected as dependent thereon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oya (US 2015/0040642 A1) and further in view of Shimizu et al. (US 2015/0219591 A1) and further in view of Jach et al. (US 6,261,429 B1).
Regarding claim 1, Oya teaches a sensor element (a plate-shaped gas sensor element 7, Figs. 1-4, para. [0040]) comprising:
plate-shaped portions that include a porous diffusive layer, a first portion, a second portion, and a third portion (the plate-shaped gas sensor element 7 includes a porous diffusion limiting member 315, a first portion, a second portion, and a third portion, Figs. 3-4, see Image 1 below, para. [0040], [0050], [0058]-[0059]).
Oya teaches a gas measurement chamber 316 covered by the porous diffusion limiting member 315 (Fig. 4, para. [0058]). Oya fails to teach a measurement chamber layer. However, Shimizu teaches a gas sensor element for detecting a particular gas contained in a gas to be measured (para. [0003]) like that of Oya. Shimizu teaches that the gas sensor element 7 comprises a plate-shaped insulating spacer 93 comprising porous diffusion controlling portions 92 and 95 surrounding a gas measuring chamber 91, wherein the porous diffusion controlling portions control diffusion of gas to be measured which flows into the gas measuring chamber 91 (Fig. 3, para. [0091]-[0093], [0124]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the gas measurement chamber and porous diffusion limiting member of Oya with the plate-shaped insulating spacer comprising porous diffusion controlling portions and the gas measuring chamber as taught by Shimizu in order to yield the predictable result of controlling diffusion of gas to be measured which flows into the gas measuring chamber (Shimizu, Fig. 3, para. [0093], [0124]). MPEP § 2143(I)(B). Therefore, Modified Oya teaches the measurement chamber layer (the plate-shaped insulating spacer 93 having the gas measuring chamber 91, Shimizu, Fig. 3, para. [0091], see modification supra) and 
Modified Oya teaches wherein the plate-shaped portions extend in a direction of an axial line and are stacked in a stacking direction intersecting the direction of the axial line (the plate-shaped portions of the plate-shaped gas sensor element 7 extend in a direction of an axial line and are stacked in a stacking direction intersecting the direction of the axial line, Figs. 3-4, see Images 1-2 below),
the first portion includes a solid electrolyte body, a reference gas-side electrode being disposed on a surface of the solid electrolyte body and a measurement gas-side electrode being disposed on another surface of the solid electrolyte body (the first portion includes a first solid electrolyte member 309, a reference electrode 308 formed on a surface of the first solid electrolyte member 309, and a measurement electrode 310 formed on another surface of the first solid electrolyte member 309, Fig. 4, para. [0053], [0117]),
the measurement chamber layer has a measurement chamber in which the measurement gas-side electrode is exposed (the plate-shaped insulating spacer 93 has the gas measuring chamber 91 in which the measurement electrode 310 is exposed, Oya, Fig. 4, para. [0058], Shimizu, Fig. 3, para. [0091], see modification supra),
the porous diffusive layer (the porous diffusion controlling portions 92 and 95, Shimizu, Fig. 3, para. [0092]-[0093], see modification supra),
the second portion has a reference gas introduction hole to which the reference gas-side electrode is exposed and which is open toward a rear end side in the direction of the axial line 
the third portion includes a heat generating portion and a pair of lead portions (the third portion includes a heater region 302a and a pair of heater lead regions 302b, Figs. 3-4, para. [0052]).
Modified Oya teaches the heater region 302a and the pair of heater lead regions 302b extending from the heater region 302a (Fig. 3, para. [0052]). Modified Oya fails to teach the heat generating portion including a pair of outer linear portions, a pairs of inner linear portions disposed between the pair of outer linear portions, first connection portions each of which connects together forward ends of the pair of outer linear portion and the inner linear portion located adjacent to each other, and a second connection portion which connects together rear ends of the pair of inner linear portions, the pair of lead portions being connected to rear ends of the pair of outer linear portions. However, Jach teaches a sensor element for an electrochemical sensor for determining a specific gas content in exhaust gases (abstract) like that of Modified Oya. Jach teaches a meanderous-shaped heating conductor 22 and two heating conductor leads 21 (Figs. 1-2, col. 2, lns. 58-61), the meanderous-shaped heating conductor 22 including a pair of outer linear portions, a pair of inner linear portions disposed between the pair of outer linear portions, loop-shaped circuit trace segments 35 and 36 each of which connects together forward ends of one of the pair of outer linear portions and one of the pair of inner linear portions located adjacent to each other, and a connecting segment 33 which connects together rear ends of the pair of inner linear portions (Fig. 2, see Image 3 below, col. 2, lns. 58-61, col. 3, lns. 13-15 & 31-34), the two heating conductor leads 21 being connected to rear ends of the pair of outer linear 
Modified Oya teaches wherein in a cross section of the sensor element, said cross section including the heat generating portion and being perpendicular to the direction of the axial line, the pair of inner linear portions are disposed so as not to overlap the reference gas introduction hole in the stacking direction (in a cross section of the plate-shaped gas sensor element 7, said cross section including the heater region 302a comprising the pair of outer linear portions and the pair of inner linear portions and being perpendicular to the direction of the axial line, the pair of inner linear portions do not overlap the air introduction elongated hole 307b in the stacking direction, Oya, Fig. 4, para. [0052], [0057], Jach, Figs. 1-2, col. 3, lns. 12-16 & 42-47, see modification supra),
in the cross section, a relation L3 < L4 is satisfied, where L3 is a length between each of the pair of outer linear portions and an adjacent one of the pair of inner linear portions, and L4 is a length between the pair of inner linear portions adjacent to each other (in the cross section, a length between each of the pair of outer linear portions and an adjacent one of the pair of inner linear portions is less than a length between the pair of inner linear portions adjacent to each other, Jach, Figs. 1-2, see modification supra), and
the sensor element (the plate-shaped gas sensor element 7, Figs. 1-4, para. [0040]).
The limitations “allows gas diffusion between the outside and the measurement chamber under rate-determining conditions” and “a limiting current sensor element” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 
Examiner further notes that Modified Oya teaches that the porous diffusion controlling portions 92 and 95 control diffusion of gas to be measured which flows into the gas measuring chamber 91 from the outside (Shimizu, Fig. 3, para. [0091]-[0093], [0124], see modification supra), so the porous diffusion controlling portions are capable of the recitation “allows gas diffusion between the outside and the measurement chamber under rate-determining conditions.” Modified Oya also teaches the plate-shaped gas sensor element 7 (Figs. 1-4, para. [0040]), which is capable of operating potentiometrically or polarographically, so the plate-shaped gas sensor element is capable of the recitation “a limiting current sensor element.”

    PNG
    media_image1.png
    421
    898
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 4 of Oya.

    PNG
    media_image2.png
    513
    898
    media_image2.png
    Greyscale

Image 2. Annotated version of Fig. 3 of Oya.

    PNG
    media_image3.png
    593
    888
    media_image3.png
    Greyscale

Image 3. Annotated version of Fig. 2 of Jach.

    PNG
    media_image4.png
    392
    888
    media_image4.png
    Greyscale

Image 4. Annotated version of Fig. 1 of Jach.
	Regarding claim 2, Modified Oya teaches the cross section of the sensor element (the cross section of the plate-shaped gas sensor element 7, Fig. 4). Modified Oya teaches that the cross section of the sensor element has a width dimension of 3.6 mm (para. [0083]), and that the width of the air introduction elongated hole 307b in each of Examples 1-9 is greater than 0.2 x 3.6 mm = 0.72 mm (Table 1, para. [0082]). Modified Oya fails to teach wherein a relation 0.2 x L1 ≤ L2 is satisfied, where L1 is a length of the sensor element in a width direction, and L2 is a length of the reference gas introduction hole in the width direction. However, Modified Oya teaches that the width dimension, and thus the cross sectional area, of the cross section of the air introduction elongated hole 307b can be appropriately changed (Table 1, para. [0082]). One of ordinary skill in the art would manipulate the width dimension of the air introduction elongated hole 307b in order to manipulate the cross sectional area of the air introduction portion. Modified Oya teaches that the cross sectional area, and thus the width dimension, of the cross section of the air introduction elongated hole 307b is a result-effective variable. Specifically, Modified Oya teaches that the cross sectional area, and thus the width dimension, of the cross section of the air 
	Regarding claim 4, Modified Oya teaches a gas sensor (a gas sensor 1, Fig. 1, para. [0040]) comprising:
	the sensor element according to claim 1 (the plate-shaped gas sensor element 7, Figs. 1-4, para. [0040], see rejection of claim 1 supra); and
	a metallic shell that holds the sensor element (a cylindrical metal shell 5 that holds the plate-shaped gas sensor element 7, Fig. 1, para. [0040], [0043]), wherein
	the sensor element has a plate shape (the plate-shaped gas sensor element 7, Figs. 1-4, para. [0040]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oya (US 2015/0040642 A1) and further in view of Shimizu et al. (US 2015/0219591 A1) and further in view of Jach et al. (US 6,261,429 B1) as applied to claim 1 above, and further in view of Sakuma et al. (US 2016/0054256 A1).
Regarding claim 5, Modified Oya teaches that the first portion includes the first solid electrolyte member 309 (Fig. 4, para. [0053]). Modified Oya fails to teach wherein the first portion contains an insulating cell layer having a through opening into which the solid electrolyte body is fitted. However, Sakuma teaches a gas sensor element comprising a solid electrolyte body and a pair of electrodes (abstract) like that of Modified Oya. Sakuma teaches a first solid electrolyte body 105c surrounded at four end surfaces 105e by a first support member 105r, wherein the first support member 105r is a dense insulating member (Fig. 2, para. [0035], [0041]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first portion of Modified Oya to include a dense insulating member having a through opening into which the first solid electrolyte member is fitted as taught by Sakuma because excessive thermal stress would not be imposed on the first solid electrolyte member, thereby restraining occurrence of cracking (Sakuma, Fig. 2, para. [0061]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection. Prior art Oya in view of Shimizu is now relied upon for the features of wherein the measurement chamber layer has a measurement chamber in which the measurement gas-side electrode is exposed and wherein the porous diffusive layer allows gas diffusion between the outside and the measurement chamber under rate-determining conditions as recited supra.
Applicant's arguments filed November 4, 2020 have been fully considered but they are not persuasive.
In the arguments presented on pages 9-10 of the amendment, Applicant argues that Oya is silent as to any functions of the diffusion limiting member 315, let alone the function of 
Examiner respectfully disagrees. In response to applicant's argument that Oya fails to teach that the diffusion limiting member 315 allows gas diffusion between the outside and the measurement chamber under rate-determining conditions, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Oya teaches that the porous diffusion limiting member 315 has a diffusion resistance that is controlled to a predetermined target value and introduces exhaust gas from the outside to the gas measurement chamber 316 (Fig. 4, para. [0058]-[0061], [0073]), so the porous diffusion limiting member is capable of the recitation “allows gas diffusion between the outside and the measurement chamber under rate-determining conditions.”
In the arguments presented on page 10 of the amendment, Applicant argues that in Oya the gas measurement chamber 316 is formed above the first solid electrolyte member 309, whereas the measurement chamber 111 of the present invention is formed above the solid electrolyte body 122 and the insulating cell layer 121 having a through opening into which the solid electrolyte body 122 is fitted.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the measurement chamber 111 formed above the solid electrolyte body 122 and the insulating cell layer 121) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the arguments presented on page 10 of the amendment, Applicant argues that in Oya the whole layer structure, including the gas measurement chamber 316 and the diffusion limiting member 315, is enclosed by the protection layer 17. Applicant asserts that because of the protection layer 17, the diffusion limiting member 315 of Oya does not allow gas diffusion between the outside and the measurement chamber under rate-determining conditions.
Examiner respectfully disagrees. Oya teaches that the exhaust gas flows to the gas introduction region 322 through the protection layer 17 and the hollow space 323, and then, gets introduced into the gas measurement chamber 316 through the diffusion limiting member 315 (Fig. 4, para. [0061]). Thus, the exhaust gas flows from the outside to the gas measurement chamber 316, and must pass through the diffusion limiting member 315 to reach the gas measurement chamber 316. Oya also teaches that the porous diffusion limiting member 315 has a diffusion resistance that is controlled to a predetermined target value and introduces exhaust gas from the outside to the gas measurement chamber 316 (Fig. 4, para. [0058]-[0061], [0073]), so the porous diffusion limiting member is capable of the recitation “allows gas diffusion between the outside and the measurement chamber under rate-determining conditions.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/V.T./            Examiner, Art Unit 1794     

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795